August 13, 2010


Mr. Reagan W. Simpson
King & Spalding LLP
401 Congress Ave. Suite 3200
Austin, TX 78701
Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

RE:   Case Number:  10-0582
      Court of Appeals Number:  05-07-00845-CV
      Trial Court Number:  07-05675

Style:      THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER AT DALLAS
      v.
      LARRY M. GENTILELLO, M.D.

Dear Counsel:

      Today the Supreme Court of Texas granted the motion for  extension  of
time to file petition for review under Tex. R. App. P. 53.7(f) in the above-
referenced case.  The petition for review is due to be filed no  later  than
September 22, 2010.  The Emergency Motion  to  Enforce  Statutory  Stay  and
Vacate Court of Appeals' Order is granted in part and  issued  the  enclosed
stay order.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Lisa    |
|   |Matz        |